Adams,
concurring: While concurring in the result reached in the opinion in this case, I do not think the transactions here must be considered as two separate transactions. The offer to the Midwest Co. which was submitted by Edward J. Hughes, who was the president and the owner of all the common stock of petitioner, clearly indicates the purpose of the transaction to be as follows:
The Ballwood Company (hereinafter called “Ballwood”) hereby submits to your Company (hereinafter called “Midwest”) its proposal for an exchange of securities under a reorganization plan, of which the following is a part.
This purpose was accomplished by the circuitous route defined in the so-called “Reorganization Plan.” The organization of the “Ballwood Pipe Fabricating Corporation ”, the exchange of certain assets of petitioner for all its stock and the exchange of this stock for stock of the Midwest Co. were but steps in a single transaction— the exchange by petitioner of a part of its assets for stock of the Midwest Co.
In my opinion, the transaction must be viewed as a whole and when so viewed it results in a transaction on which gain or loss may be realized.